Citation Nr: 0709934	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound of the left arm.

2.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound of the right shoulder.

3.  Entitlement to an initial compensable schedular 
evaluation for impotence.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The decision below addresses the veteran's initial evaluation 
for impotence.  The appeals of the initial evaluation for 
left arm and right shoulder shrapnel wounds are addressed in 
the remand that follows the Board's decision.


FINDING OF FACT

The veteran experiences impotence, but does not exhibit 
penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 
4.31, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board is cognizant that a specific VCAA letter with 
regard to the issue of an initial compensable rating for 
impotence has not been provided to the veteran.  In this 
case, the veteran did not submit an application for benefits 
for impotence.  Subsequent to evidence provided in an October 
2004 VA examination report, the RO granted service connection 
sua sponte for impotence secondary to service-connected 
diabetes mellitus.  By a statement of the case (SOC) in April 
2005, the veteran was provided the criteria for evaluating 
impotence.  In a June 2005 substantive appeal and a March 
2006, the veteran and his representative had an opportunity 
to present evidence of penile deformity.  No pertinent 
evidence was provided.  Thus, the Board finds that the 
veteran is on notice of the information and evidence needed 
to substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that a July 2004 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also told the veteran to send it any evidence in his 
possession that pertains to his claim.  This was also 
delineated in the April 2005 SOC.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not now 
before the Board.  Consequently, the Board does not find that 
the late notice under the VCAA requires remand.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
impotence issue.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from multiple private treatment providers 
identified by the veteran.  Additionally, in October 2004, 
the veteran was provided a VA examination, the report of 
which is of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of the impotence issue that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. §§ 4.20, 
4.115b (2006).  A 20 percent evaluation is the only rating 
assignable under this diagnostic code.  Id.

As noted above, the veteran is in receipt of a noncompensable 
(zero percent) evaluation for impotence.  In every instance 
where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2006).

As the rating criteria reflect, to warrant a compensable 
rating, i.e., 20 percent, the veteran must have penile 
deformity.  Since the initial award of service connection, 
the medical evidence of record does not reflect any clinical 
finding of penile deformity.  In the October 2004 VA 
examination, the examination of the penis revealed normal 
findings.  Furthermore, the Board does not find that the 
clinical evidence demonstrates removal of half or more of the 
penis (Diagnostic Code 7520) or removal of the glans penis 
(Diagnostic Code 7521).  Consequently, the Board must 
conclude that the veteran's impotence is properly evaluated 
as a noncompensable disability under the schedular criteria.

(The Board notes that Diagnostic Code 7522 mandates that 
consideration be made as to whether a veteran is entitled to 
special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(k) (West Supp. 2005) and 38 C.F.R. § 3.350 (2006).  In 
this case, SMC has already been awarded by the RO for loss of 
use of a creative organ.)

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's impotence reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria and SMC.  In the absence 
of evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable schedular rating for impotence 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable schedular evaluation for impotence is 
denied.




REMAND

By an October 2004 rating decision, the veteran was granted 
service connection for residuals of shrapnel wounds of his 
left arm and right shoulder.  These disabilities arose from 
injuries sustained by the veteran as a result of enemy action 
while serving in the Republic of Vietnam, for which he was 
awarded two purple heart medals.  The RO established 
noncompensable disability ratings for both disabilities.

Generally, injuries affecting muscles are evaluated under 
38 C.F.R. § 4.73 (2006).  Diagnostic Codes 5301-5323 explain 
the function and location of 23 muscle groups for which 
rating criteria are provided.  Ratings are assigned under 
each code based on whether the muscle injury is slight, 
moderate, moderately severe, or severe.  To determine the 
severity of the injury, it is necessary to look at the type 
of injury, history and complaint, and objective findings.  
38 C.F.R. § 4.56(d) (2006).  Additionally, the cardinal signs 
and symptoms of muscle disability for VA purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2006).

Here, the veteran was afforded a VA examination in October 
2004, in part, to address the severity of the veteran's 
shrapnel wound residuals.  The Board finds that the 
examination report is not valid for rating purposes because 
it does not adequately identify which particular muscle 
groups are injured.  The examiner reported that the muscle 
groups involved were I, II, III, IV, VII, and VIII, with no 
more specificity.  It is unclear from the report whether each 
of these muscle groups was affected by the shrapnel or if the 
examiner was merely identifying which muscle groups involve 
the arm and the shoulder.

There is also conflicting evidence provided as to the 
severity of the injuries.  The examiner did not establish 
diagnoses because he stated that the conditions had resolved.  
However, the examiner also reported objective findings of 
pain and fatigue of the left arm and the veteran also 
described a tingling sensation in the right arm.  Concerning 
the type of injury, the examiner reported that the left arm 
injury was inflicted by a high velocity missile which caused 
a deep and penetrating wound.  There was a minimal amount of 
destruction and complications included intermuscular 
scarring.  Thus, it appears as if the disabilities have not 
in fact completely resolved.

In a June 2005 substantive appeal, the veteran identified 
further evidence which may be probative to his claims.  He 
indicated that x-rays were taken of his left arm at a local 
hospital subsequent to the October 2004 VA examination.  
According to the veteran, the x-rays show that shrapnel is 
still present in his left arm.  This was not shown by x-ray 
during the VA examination.  The veteran also reported that he 
received an incision and drainage of his right shoulder 
subsequent to the VA examination because the shrapnel became 
inflamed.  There was also no indication of retained shrapnel 
fragments in the right shoulder according to the VA 
examination report.  As a result, these newly identified 
treatment records, as well as any other pertinent evidence 
identified by the veteran, should be obtained and associated 
with the claims file.  See 38 C.F.R. § 3.159(c)(1).

The veteran should then be scheduled for another VA 
examination in order to adequately determine the severity of 
the veteran's shrapnel wound residuals of his left arm and 
right shoulder.  This is so because the VA examination report 
of record is not adequate for rating purposes and there is no 
other evidence by which to evaluate the veteran's 
disabilities.  See 38 C.F.R. §§ 3.159(c)(4), 19.9 (2006).  
The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claims.  38 C.F.R. § 3.655 (2006).

(The Board emphasizes that, when adjudicating muscle 
injuries, it is necessary to analyze the history of the 
injury in addition to the current level of disability.  
Additionally, separate and combined ratings may be in order 
if multiple affected muscle groups are identified.  See 
38 C.F.R. § 4.55, 4.56, 4.73 (2006).)

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send the veteran an updated VCAA 
letter, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and allow him to 
supplement the record.  Assist the 
veteran in obtaining any newly identified 
evidence, to include the identified x-ray 
report of the left arm and treatment of 
the right shoulder subsequent to the 2004 
VA examination.

2.  Then schedule the veteran for a VA 
examination to determine the extent of 
disability associated with the service-
connected shrapnel wound residuals of the 
left arm and the right shoulder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
necessary tests and studies should be 
accomplished, including X-rays, and 
clinical findings should be reported in 
detail.

The examiner should be requested to 
identify each specific muscle group 
injured by the shrapnel and comment upon 
the nature, extent, and current degree of 
impairment manifested by such muscle 
damage.  The examiner should identify, if 
possible, the track or path the shrapnel 
traveled from its point of entry.  The 
examiner should refer to the veteran's 
SMRs for contemporaneous treatment 
records concerning the injuries.

Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should also remark as to whether the 
disability associated with any affected 
muscles would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  If there is any 
effect on the shoulder or other joint 
function, the effects, whether due to 
pain, weakness, etc., should be described 
in terms of limitation of motion.

Regarding associated scarring, the 
examiner should measure the area of any 
scar and describe any impairment, 
including whether it is deep, 
superficial, unstable, painful, or causes 
limited function.

It should be ensured that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide medical findings 
and opinions.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it should 
be returned to the examiner for necessary 
corrective action.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the residuals of shrapnel 
wounds issues.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The type of 
injury, history and complaint, and 
objective findings should be discussed 
for each affected muscle group identified 
by the examiner as set forth in 38 C.F.R. 
§§ 4.56, 4.73.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


